SWANN, Judge.
This is an interlocutory appeal by the defendant husband from an order denying his motion to dismiss a complaint for divorce filed by the plaintiff wife.
The only grounds for divorce were set forth in the following paragraph of the complaint:
* * * * * *
“4. During the entire period of the marriage plaintiff has been a true and faithful wife, and has done everything within her power and ability to make a success of the marriage. The defendant, however, has throughout most of the marriage, demonstrated an attitude of super-sensitivity, especially in matters of triviality; has constantly criti-cised and belittled plaintiff, both privately and in the presence of friends; has left the home for hours at a time without explanation when things did not suit him; and has, in general, created and maintained an air of tenseness and strain which has caused constant and considerable mental and physical pain and anguish to plaintiff, at times requiring medical care and attention. By reason of these things, and others not mentioned herein, plaintiff charges defendant with extreme cruelty.”
‡ ‡ ‡ ‡ ‡ ‡
We find the complaint contains insufficient “ultimate facts” to constitute extreme cruelty and it was error to deny the defendant husband’s motion to dismiss the complaint. Rule 1.8(b) Florida Rules of Civil Procedure, 30 F.S.A. See Steele v. Steele, Fla.App.1965, 177 So.2d 873; Lentz v. Lentz, Fla.App.1960, 120 So.2d 815.
The cause is therefore reversed and remanded with leave to amend under such terms and conditions as the trial court may determine to be just and equitable.
Reversed and remanded.